UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December31, 2011 Commission File Number 1-11460 NTN Buzztime, Inc. (Exact name of Registrant as specified in its charter) Delaware 31-1103425 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2231 Rutherford Road, Suite 200 Carlsbad, California (Address of Principal Executive Offices) (Zip Code) (760) 438-7400 (Registrant’s telephone number, including Area Code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.005 par value NYSE Amex Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the Registrant submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceeding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company. Yes ¨ No x The aggregate market value of the common stock held by non-affiliates of the Registrant as of June30, 2011, computed by reference to the closing sale price of the common stock on the NYSE Amex on June30, 2011, was approximately $24.7 million. Shares of common stock held by each executive officer and director and by each person who owns 10% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. The determination of affiliate status is not necessarily a conclusive determination for other purposes. As of March 26, 2012, the Registrant had 70,997,634 shares of common stock outstanding. Documents Incorporated by Reference. The information required by Part III of this report to the extent not set forth herein, is incorporated by reference to the Registrant’s proxy statement relating to the annual meeting of stockholders expected to be held on or about June 8, 2012. TABLE OF CONTENTS Item Page Part I 1. Business 1 1A. Risk Factors 8 1B. Unresolved Staff Comments 14 2. Properties 14 3. Legal Proceedings 14 4. Mine Safety Disclosures 14 Part II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 6. Selected Financial Data 15 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 7A. Quantitative and Qualitative Disclosures About Market Risk 23 8. Financial Statements and Supplementary Data 23 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 9A. Controls and Procedures 23 9B. Other Information 23 Part III Directors, Executive Officers and Corporate Governance 24 Executive Compensation 26 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Certain Relationships and Related Transactions, and Director Independence 26 Principal Accounting Fees and Services 26 Part IV Exhibits, Financial Statement Schedules 27 Signatures 30 Index to Financial Statements and Schedule 31 This Annual Report on Form10-K contains forward-looking statements that involve a high degree of risk and uncertainty. Such statements include, but are not limited to, statements containing the words “believes,” “anticipates,” “expects,” “estimates” and words of similar import. Our actual results could differ materially from any forward-looking statements, which reflect management’s opinions only as of the date of this report, as a result of risks and uncertainties that exist in our operations, development efforts and business environment. Except as required by law, we undertake no obligation to revise or publicly release the results of any revisions to these forward-looking statements. You should carefully review the “Risks and Factors” section below and the risk factors in other documents that we file from time to time with the Securities and Exchange Commission, including our Quarterly Reports on Form10-Q. PART I ITEM1. Business Unless otherwise indicated, references herein to “Buzztime,” “NTN,” “we,” “us” and “our” refer to NTN Buzztime, Inc. and its consolidated subsidiaries.NTN Buzztime, Inc. was incorporated in Delaware in 1984 as Alroy Industries and changed its corporate name to NTN Communications, Inc. in 1985. We changed our name to NTN Buzztime, Inc. in 2005 to better reflect the growing role of the Buzztime consumer brand. We own several trademarks and consider the Buzztime and Play Along TV trademarks to be among our most valuable assets. Overview We provide marketing services through interactive game content for hospitality venues that offer the games free to their customers. Founded in 1984, our company has evolved from a developer and distributor of content to an interactive entertainment network providing media, advertising and consumer marketing services. Built on an extended network platform, this entertainment system not only allows multiple players to interact at the venue, but also enables competition between different venues. We generate revenues by charging subscription fees for our service to our Network Subscribers and also from the sale of advertising aired on in-venue screens as well as in conjunction with customized games. Our games are currently available in over 3,900 locations in the U.S. and Canada, where they are shown on approximately 20,000 screens daily. We have over 2.4 million registered users and over 52 million games are played each year. Approximately 34% of our Network Subscriber venues are related to national and regional restaurants and include well-known names such as Buffalo Wild Wings, Black Angus, Hooters, Native New Yorker and Old Chicago. In October 2011, we acquired substantially all of the assets of the Stump! Trivia hosted live trivia business.We also hired the founders of that business as our employees.Stump! Trivia currently conducts nearly 300 events per week, or over 14,000 annually, primarily in the Northeastern region of the U.S.We plan to expand this business into other regions of the U.S.We generated $357,000 in revenue related to the Stump! Trivia business in the fourth quarter of 2011 and we expect these revenues to grow. Our Strategy In 2011, our primary source of revenue was related to fees from Network Subscribers. We also generated revenue from advertising sales, and we believe advertising sales can be increased by showing that a demographically predictable, large number of people are seeing the advertisers' content and have responded to it. In order to achieve revenue growth from both of these sources, our strategy is as follows: ● Accelerate growth by improving the entertainment and marketing value of the in-venue content, developing the sales and account management teams and capabilities, continuing to focus on national accounts and launching the next generation of our handheld in-venue device, which we call a Playmaker, and which players use to interface with our interactive games. ● Launch our new line of customer marketing services, which will leverage our unique ability to register and “opt-in” patrons at Network Subscriber locations. ● Improve the in-venue “live” experience. We currently offer compelling in-venue interactive entertainment products, including our Hosted Trivia, Competition Manager and our recently acquired Stump! Trivia™ live trivia event service. We intend to connect these products via a common platform and loyalty program. ● Expand our ability to offer focused placement opportunities to advertisers and sponsors in both targeted and general interest categories. Our platform serves highly focused, interactive advertising and will expand to include targeting, analytics and segmentation capabilities. ● Significantly expand our brand reach and size of our player base by developing integrated mobile and online products designed to augment and create context and relevance for our in-venue products. 1 Strategic Initiatives To achieve our revenue growth objectives we plan to pursue the following initiatives: Loyalty/Player Rewards.In late February 2012, we launched a significant upgrade to our current player rewards system.In order to create more attractive game dynamics for casual users to join in, our rewards program features various “badges” and “levels” that are engineered to reward the most positive player behaviors.The program has generated over 2,000,000 badges, which have been awarded to over 50,000 unique Buzztime players. Buzztime 360.We intend to connect our new player rewards system to a holistic player experience by expanding the functionality of our Buzztime Facebook, Buzztime Social Sign On and Buzztime Mobile products.We have expanded Buzztime Facebook to include elements of loyalty and a Facebook-specific badging program; we plan to introduce multi-player tournament environments and direct head-to-head challenges.Buzztime Social Sign On currently allows for the sharing of current score information based on the player's location; a Buzztime location is currently tweeted every 60 seconds.We intend to expand this product to include achievements, levels, and potentially deals and locations.We also plan to develop a new Mobile product with expanded functionality that extends beyond themobile playmaker (the ability to use your smartphone as a controller for our network), and to include BuzzWallet (an expanded player profile that will be used to store and display your badges, coupons, offers, and points) and BuzzLite (a stand-alone trivia game). In-Venue Marketing.Currently players join into an existing in-venue competition or self-select a group with whom they will interact. In the future, our field account teams will seek to increase player involvement and the frequency of in-venue visits by introducing innovative competitions and promotions.For example, competitive leagues could be established within or between venues where players form teams and play for prizes. In 2012 we also intend to improve our Competition Manager product to make it easier for customers to use and our Hosted Trivia product to simplify the customer interface, include enhanced player features and to integrate it with our Stump! Trivia business. Additionally, we recently launched the first major enhancement to our customer marketing capabilities called Buzztime Patron Messaging, which will leverage our unique ability to register and “opt-in” patrons at Network Subscriber locations. Combined with our access to game play mechanics and information and ability to track in-venue behavior, this product will be designed to enable our Network Subscribers to message, incent and track their patrons more effectively and efficiently. New User Interface Devices.The player's first contact with our product occurs when they handle our Playmaker user interface device.The current version is dated in both appearance and capability. In late 2012, we expect to launch a replacement to our Playmaker, which will be a tablet style device that will enable a richer, more robust user experience.We believe its full-screen player interface will attract more players in the 18 to 45 year-old segment, many of whom are accustomed to tablet style devices such as the Apple iPad®. The new Playmaker will be designed to be managed entirely through software and to have the potential to be operated on a variety of networks.It is also expected to contain a versatile platform that will support video playback, social networking features and the potential for integration with third party developers. We expect the unit's versatility to provide additional value for us and our Network Subscribers since it will allow players to interact with each other directly and will enable us to deliver more personalized advertising messages. We believe the delivery of personalized advertising messages could lead to partnership programs, sponsorships of specific network-based events and increased national account co-branding opportunities. Additional factors that support our development of this new device include: ● Informal feedback and polling data from Network Subscribers indicate that demand for an updated device is high - particularly within national accounts; ● A new software-based user interface device, without the limitations of firmware, will enable us to deliver updates and enhancements electronically over the network; ● As a result of the widespread popularity and increasing sales of other tablet formats (e.g. Apple iPad®, Motorola Xoom®, etc.), we believe a new tablet style wireless device will be well received, allowing us to take advantage of current trends and product familiarity; and ● We believe our delivery of a significantly upgraded Playmaker will be a tangible demonstration of our commitment to a high quality player experience, which we believe will heighten the perceived value of our service to Network Subscribers and improve customer retention rates. 2 Entertainment Content.In order to keep players returning to the venue, new entertainment content and services need to be added on an on-going basis.Examples of new content and services that we have recently developed are: ● The Season - a new game that builds from our popular QB1 game.Players represent their favorite NFL team in a season long trivia competition. ● CBS Sports’ March Madness – Interstitial polling and trivia questions relating to the NCAA® men’s basketball tournament. These mini games tap into the excitement created by the annual tournament while leveraging the March Madness® and CBS Sports brands. ● Live hosted trivia – as a result of our Stump! Trivia acquisition, we now offer a live trivia event service where we currently conduct nearly 300 events per week, or 14,000 events annually.“Trivia Jockeys” run a fun and entertaining trivia contest pitting teams against each other and serve as venue advocates by encouraging participation and return visits. Our Sales and Account Management Team and Capabilities.In order to achieve our goal of growing the number of Network Subscriber sites and users, we believe we must develop and maintain well-trained, professional sales and customer support (account management) teams.We continue to develop a more professional sales force capable of conveying to potential customers the value of our products and services and the marketing power Buzztime can bring to their businesses. We have deployed account management team members who provide the on-site customer support, training, event supervision and other field services to ensure that our Network Subscribers receive a return on their investment by way of increased traffic to their venues. Currently, we have 57 members on our sales and account management team. A key area of our sales focus is to expand our presence in national accounts, which currently represent approximately 34% of our total number of Network Subscribers. We believe this segment offers significant growth opportunities that we intend to exploit by offering solutions that target the unique promotional, branding and operational needs of these larger customers.Such solutions include offering customized products, in-venue field support and enhanced consumer marketing tools and services, such as data analysis, online polls of users and behavioral-based target marketing. Additionally, our field staff needs to continue supporting current customers by driving on-premise participation through well publicized local events, competitions, tournaments and prizing. Increasing gameplay at our customer locations increases revenues for our customers and reinforces the value of our services. Our field staff is also responsible for generating qualified leads in their territories and developing those leads into new Network Subscribers and advertisers. To keep a direct line of communications with our Network Subscribers, we have added five telemarketing resources to our inside sales teams.Their primary responsibilities include: ● calling on current Network Subscribers to get feedback on their experience with our services; ● offering renewal options and up-sell services to targeted customers; ● developing outbound telemarketing lead generation initiatives; and ● scheduling sales appointments for the sales and account management staff in the field. Grow Advertising and Sponsorship Revenues.Increasing advertising and sponsorship revenues is a key component to our growth strategy.Each year, millions of consumers connect to our network and an even greater number of people are exposed to our network programming, which is shown on as many as 20,000 screens per day at our Network Subscribers' locations.We believe this large audience is attractive to advertisers.To better demonstrate the value of our audience to advertisers, we plan to install tracking tools that will enable us to define the demographics of our players.We believe we can use this information as a sales tool to significantly increase advertising and sponsorships revenues. We commissioned two separate research projects in 2008 which were useful in validating the size and engagement of our audience.Nielsen Media Research performed a validation study of restaurant traffic, consumer dwell time, and advertising/brand awareness of both Buzztime players as well as non-Buzztime playing patrons.The study validated metrics for our advertising sales efforts and benchmarked measures against the Digital Place-based Advertising Association Audience Metrics Guidelines. In an effort to monetize this large available audience through advertising sales, we intend to conduct in-depth research of our audience demographics and patterns, dedicate a sales team to advertising placements, and offer an integrated advertising package that combines in-venue advertisements, short interactive branded polls and question sets and direct digital marketing. We anticipate that this fully integrated package will include a combination of game play ads, promotions between games, specific customer on-line responses and highly targeted messaging.For example, we recently launched 30- to 60-second mini-trivia games or polls called Buzztime Shorts.Specifically, Buzztime Shorts provides partners and sponsors with a new way to increase awareness of their product or service through fun, interactive, onscreen questions and polls. Based on the responses to the Buzztime Short questions, promotional partners are then able to send targeted email communications to interested consumers. 3 We are also able to track and collect data on users, which we believe provides us with an additional opportunity to increase advertising and promotional sales.Analysis of user patterns, reactions to advertising, and other trends can be drawn from such data and could provide a unique insight to the success of advertising expenditures for our subscribers. In early 2011, we hired a new Chief Content Officer who is leading the evaluation of our current programming strategy.As part of this process, we are looking at new ways of testing and analyzing the network data with a specific focus on player-driven metrics.Examples of these types of analyses include: ● measuring game play metrics by time zone, designated market area and population type (i.e., urban, suburban, rural); ● evaluating the user response to the "graphic language" of our network programming at different times of the day and by different customer types; ● determining the types of players that play at different times of the day (i.e., registered user vs. guest, casual vs. avid, trivia vs. cards); and ● testing changes in question difficulty, category themes, and content scripting. Besides identifying detailed user demographics, this analysis also helps design schedules for content and events that can increase user interaction and develop specific demographic gatherings that are valuable to advertisers. Expand Accessibility of Buzztime Network and Products.We intend to make it as easy as possible for players to connect to our interactive entertainment media. We intend to adapt our current products to new technology platforms, such as smart phones and tablets, and to design offerings that can deliver Buzztime programming to broader audiences both in-venue and out-of-venue. We plan to extend our interactive entertainment to the Internet and through mobile devices.By expanding the availability of Buzztime branded games beyond our traditional in-venue Playmakers, we are seeking to create a wider marketing platform, allowing more targeted advertising to reach specific customer segments. We believe we improve our opportunities to sell advertising by cross-promoting games across multiple platforms and driving traffic in both directions between hospitality venues and Internet/mobile applications. In late 2009, we introduced a downloadable application for the iPhone® that enables players to use their iPhone® in place of the Playmaker tablet to play real-time inside any of our Network Subscribers' locations.In early 2011, we introduced a similar application available for the Android® phones.Currently, 30% of all new registrations originate from these mobile platforms. Another growth opportunity that we intend to exploit is in the area of social gaming, which we believe is a natural extension of our business. We are currently developing games and providing access to our products by leveraging online platforms and mobile devices. We recently launched our first social media focused trivia game with an application on Facebook. Players can play "mini-trivia" games for free and compete against their friends who they are encouraged to invite and challenge. The game also allows players to win badges and obtain various levels of achievement. Through Facebook we are able to introduce users to the Buzztime gaming experience and encourage them to try the full gaming experience at a Network Subscriber location. We recently launched an update to the game which includes geo-coded ads for nearby network locations informing the online players where they can play in-venue. In addition, we launched a significant upgrade to the Facebook game, including a collection of special question-altering items to provide an advantage known as “boosts” that we believe will allow for more social activation and will enable our Network Subscribers to communicate with their customers through Facebook. We are currently testing the delivery of digital coupons via Facebook redeemable for discounts at Network Subscriber locations. We also plan to start collating much of the player data available to us through Social Sign On, Facebook and through our network registration process to create an accurate and valuable segmentation of our audience, which we could use to add value to the marketing efforts of our Network Subscribers. To take advantage of these new capabilities we plan to promote Buzztime media through online/mobile viral marketing, social networking channels, Internet based trivia challenges and direct-to-consumer grassroots marketing campaigns.These are all designed to raise awareness, interest and excitement among users, resulting in more players and traffic for Network Subscriber venues. We plan to increase our utility to Network Subscribers by growing and enhancing our non-network products.The increasing availability of our interactive entertainment content on mobile devices provides enhanced messaging capabilities and enables us to gather far more extensive and in-depth play and demographics data.Our social media strategy includes expanding Facebook functionality to enable Network Subscribers to communicate with patrons in an effort to increase in-venue visits.In addition, the implementation of Social Sign On allows for more seamless registration, promotion, and communication with users.We also intend to pursue arrangements with strategic partners that expand our brand reach, subscriber services and cross-platform programming.We believe that by combining innovative gaming strategies with reward programs, players will be motivated to take their gaming activities into Network Subscribers' venues, which will generate additional value and return on investment for those locations. 4 Geographic Areas The following table presents the geographic breakdown of our revenue for the last two fiscal years. Year Ended December 31, United States 92
